Title: To Thomas Jefferson from Edmond Charles Genet, 16 November 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



New york. le 16. 9bre. 1793. l’an 2e.

Un navire americain qui avoit été chargé par le Ministre des affres. Eteres. de m’apporter des depêches et des Imprimés ayant été visité par des Corsaires anglois a sacrifié mes lettres et n’a pu me remettre que
 
les Imprimés. J’ai choisi parmi ces derniers les pièces qui pouvoient le plus vous interesser. Je vous prie d’accepter celles dont il me reste des doubles et de me rendre quand vous en aurés pris connoissances celles que J’ai renfermées sous une bande particuliere. Parmi les premieres vous trouverés plusieurs éxemplaires En francois et en anglois de la nouvelle Constitution du peuple françois qui a réuni tous les ésprits comblé les vœux et réalisé les ésperances de tous les Citoyens vertueux de tous les hommes veritablement pénétrés des principes sublimes de l’égalité.
